ORDER

PER CURIAM.
Diane Prunty Webb (“Appellant”) appeals from the trial court’s judgment granting the City of Ferguson (“City”) summary judgment on her petition for breach of contract. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).